Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-2,5-6, 8-9,12-13 and 15 are presented in the instant application, all of which are ready for consideration.

Allowable Subject Matter
Claims 1-2,5-6, 8-9,12-13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8, 15 are directed to one or more method for controlling reading from a first memory and writing to a second memory based on timing and control signals. These claims contain allowable subject matter over the cited prior art because the cited prior art does not teach or fairly suggest the combination of all limitations as in the instant claims.  Applicant makes persuasive arguments on page 9-11 of the remarks filed 5/2/22 as to why the amended claims distinguish over the cited art.
	The most relevant prior art found is understood to include U.S. 2015/0143037 to Smith et al. (herein "Smith") in view of U.S. 2012/0260005 to Couvee et al. (herein "Couvee") further in view of U.S. 2011/0264851 to Jeon.
Dependent claims are allowable based on dependency merits.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marwan Ayash at (571)270-1179.  The examiner may be reached via email for unofficial correspondence at marwan.ayash@uspto.gov.  The examiner can normally be reached 9a-730p M-R.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached at 571-272-5535  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marwan  Ayash/ - Examiner - Art Unit 2133

/BRIAN R PEUGH/Primary Examiner, Art Unit 2133